Citation Nr: 0214320	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether a September 1998 award of a 50 percent rating for 
post-traumatic stress disorder (PTSD) was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from April 5, 1973 to April 2, 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
which the RO denied a claim of clear and unmistakable error 
(CUE) in a September 1998 decision.  


FINDING OF FACT

The veteran has not sufficiently alleged error in fact or law 
in the award of a 50 percent rating for PTSD by a September 
1998 rating decision.  


CONCLUSION OF LAW

A September 1998 rating decision was not clearly and 
unmistakably erroneous with respect to the assignment of a 50 
percent disability rating for PTSD.  38 U.S.C.A. §5109A (West 
Supp. 2002); 38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the rating decision evaluating her 
PTSD as 50 percent disabling was in error because the 
evidence clearly supported a rating of at least 70 percent 
and the development and grant of a total disability rating 
based on individual unemployability.  In support of her 
claim, the veteran contends that the RO granted non-service-
connected pension benefits in February 1998 based on her 
PTSD.  

In February 1997 the veteran applied for VA benefits for 
"mental disorders."  In a February 1998 rating decision the 
RO granted entitlement to non-service-connected pension and 
deferred a rating as to service connection for a psychiatric 
disability including PTSD.  While the rating decision 
discussed the evidence relating to the veteran's psychiatric 
problems, the RO considered six different problems in 
determining entitlement to pension benefits:  PTSD (50 
percent), total abdominal hysterectomy with bilateral 
salpingo-oophorectomy (50 percent), status post Jones 
fracture of the right foot with non-union of the distal 
fibula (10 percent), history of left foot injury (0 percent), 
bilateral chondromalacia (0 percent), and hearing loss (0 
percent).  

In September 1998, the RO granted service connection for PTSD 
and evaluated it as 50 percent disabling.  The RO based this 
decision on VA outpatient treatment reports for the period 
from October 1993 to August 1997, a VA hospital report for 
May 1997, medical reports from the Social Security 
Administration dated from July to October 1996, VA 
examination reports dated in October 1997, April 1998, and 
August 1998, statements from the veteran dated in February 
and December 1997, statements from the veteran's former 
spouse dated in June 1998, and military service records.  The 
RO explained the rating, in part, by noting that the 
veteran's PTSD was related in part to a non-service-connected 
incident.  The RO noted that the VA examiner related that in 
his opinion the veteran had substantial psychopathology prior 
to joining the service, that an in-service incident was a 
major exacerbation of PTSD, and that about 50 percent of the 
psychopathology was attributable to the pre-service 
incidents.  

The veteran was notified of the September 1998 decision, but 
did not appeal that decision.  RO decisions which are 
unappealed are considered final and binding.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  Under 38 
C.F.R. § 3.105(a), previous determinations that are final and 
binding will be accepted as correct in the absence of CUE.  

Under § 3.105(a), CUE requiring revision of a prior final 
rating action exists only where it appears "undebatably" that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet.App. 310, 313 (1992).  
A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  Russell, at 314.  Additionally, 
CUE is the kind of error of fact or law that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet.App. 40, 43 (1993). 

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he or she must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  The mere assertion of CUE is not sufficient to 
reasonably raise the issue.  See Russell, supra; Fugo, supra.  
In that regard, the Court has also held that VA's breach of 
the duty to assist cannot form a basis for a claim of CUE.  
Counts v. Brown, 6 Vet. App. 473, 480 (1994).  "Similarly, 
neither can broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of error form such a basis."  
Fugo, 6 Vet. App. at 44.

The Board finds that in this case, the requirements for a 
valid claim of CUE have not been satisfied.  The veteran's 
argument-reduced to its core-is that VA failed to weigh the 
evidence correctly.  With respect to the veteran's argument 
that the assigned rating is at odds with the prior award of 
non-service-connected pension, it should be pointed out that 
the February 1998 rating decision itself shows a PTSD 
evaluation of 50 percent, as well as reliance by the RO on 
the disabling effects of other disabilities to decide the 
pension question.  Her argument that the evidence in fact 
showed unemployability due to PTSD is also a dispute with how 
the RO weighed the evidence.  Therefore, the Board concludes 
that the veteran has failed to raise a valid claim of CUE in 
the RO's September 1998 rating decision.  The claim of CUE 
must therefore be denied.

With regard to any requirements for additional development of 
the veteran's claim, under the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)), and implementing regulations, 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)), the Board notes that the 
Court has held that the VCAA is not applicable to CUE claims.  
The Court reasoned that CUE claims are not conventional 
appeals, but rather are requests for revision of previous 
decisions.  Appellants alleging CUE are not claimants within 
the meaning of 38 U.S.C. § 5100.  Because the VCAA modifies 
the duty to notify and assist "claimants," the provisions 
are not applicable to CUE motions.  Livesay v. Principi, 15 
Vet. App. 165 (2001).


ORDER

The claim of CUE in a September 1998 rating decision is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

